Opinión del Juez Asociado Señor Negrón Fernández
en la cual concurre el Juez Asociado Señor Belaval.
El 25 de julio de 1952 se dió vida en América al más bello y humano de los postulados de justicia social a que puede aspirar la conciencia democrática de un pueblo: a la igualdad de la cuna ante la ley. Las cadenas que en nuestra legislación aún ataban el destino de los hijos nacidos fuera de matrimonio al discrimen de la inferioridad jurídica y al oprobio de la indignidad social — y que en buena interpreta-ción de ley y en buena justicia hubieran podido aflojarse en parte en Vargas v. Jusino, 71 D.P.R. 389, op. dis., pág. 396 — saltaron en pedazos al impacto de la Carta de Dere-chos de la Constitución del Estado Libre Asociado de Puerto Rico,(1) cuya promulgación derogó vpso jure (2) en cuanto *167a los hijos nacidos en, o con posterioridad a dicha fecha, los preceptos del Código Civil y de las demás leyes que en una *168u otra forma establecían clases y categorías de hijos, por razón de nacimiento.(3)
• Aunque este caso no se rige por el estado de derecho que dimana del anterior precepto constitucional, y sí por las rela-ciones jurídicas que se derivan de la legislación vigente a la fecha de nacimiento de la menor demandante, 19 de diciem-bre de 1948 — principalmente la Ley núm. 229 de 12 de mayo de 1942 ((1) pág. 1297), enmendada por la núm. 243 de 12 de mayo de 1945 (pág. 815) — no debemos olvidar, al fijar el alcance y efectos jurídicos de dicha ley, que la dig-nidad del ser humano, por el mérito intrínseco de sus propios valores éticos, no debe depender, para que se exalte y con-sagre por los tribunales, de la existencia de una disposición de ley declarativa de esa norma de valoración de los derechos del hombre. El principio de la dignificación del ser humano está presente en la Ley 229, dentro de su limitada esfera, aunque no lo digan expresamente sus palabras. (4)
Estoy conforme con la confirmación de la sentencia ape-*169lada aunque por motivos distintos a los expuestos en la opi-nión del Juez Asociado Sr. Ortiz. Estoy conforme también con su afirmación de que “el propósito esencial del legislador al aprobar la sección 1 de la citada Ley 229 de 1942 [fué] el de eliminar cualquier posible diferencia entre hijos natu-rales y adulterinos nacidos con posterioridad a la vigencia ■de la ley”. No creo, sinembargó, que dicha opinión dé “cabal expresión al justo sentido del derecho humano que inspira la legislación que nos ocupa”, Vargas v. Jusino, supra, op. dis. pág. 397, al someter las acciones filiatorias bajo la Ley 229 a los moldes estrechos del artículo 125 del Código Civil, ed. 1930, (5) ni que exponga, de otro lado, una tesis jurídica racional al pasar por alto — en la valoración de los elementos ■de prueba sobre posesión continua de estado — el requisito de continuidad en dicha posesión. Es por eso que paso a con-signar separadamente las razones en que fundo mi voto con-firmatorio.
 La presente acción se ejercita por la demandante en su carácter de hija 'natural del demandado, según el valor .jurídico que a dicho término fijó la sección 1 de la Ley 229, supra, que dispone: “Serán hijos naturales todos los hijos nacidos fuera de matrimonio con posterioridad a la fecha ■de vigencia de esta ley, independientemente de que sus padres ■hubieren podido o no contraer .matrimonio al tiempo de la *170concepción de dichos hijos. Estos hijos quedarán legitimados por el subsiguiente matrimonio de sus padres entre sí.” Con-trario al criterio rígido que en la determinación del derecho a la filiación de estos nuevos hijos “naturales” muestra la referida opinión, es mi criterio que el artículo 125 del Código Civil ha quedado modificado sustancialmente por el impacto, y desde la vigencia, de la Ley 229, la cual “puede considerarse como una ley de bases que requiere detallado y específico desarrollo en diferentes artículos del Código, implícita y directamente por ella afectados.” Muñoz Morales, Anota-ciones al Código Civil, Libro Primero, pág. 401.
Es evidente que al ampliar, a través de la Ley 229, el concepto sobre hijos naturales contenido en el artículo 125 del Código Civil, el legislador quiso hacer desaparecer, en cuanto a los nacidos de esa fecha en adelante, las diferencias entre las distintas categorías de hijos ilegítimos que exis-tían en nuestra legislación: ilegítimos naturales e ilegítimos no naturales (adulterinos o incestuosos). Para dar, por lo tanto, sentido real y plenitud de expresión a ese propósito legislativo, debemos interpretar y aplicar la Ley 229 en forma que se equipare verdaderamente a unos y otros, no meramente en su nomenclatura jurídica, sino en sus opor-tunidades reales de filiación, pues es un hecho innegable que si bien la Ley 229 borra las diferencias legales de los hijos, no borra — no puede borrar — los impedimentos legales de los padres, ni el carácter delictivo de la cópula, ni la sanción social de los delitos; y por ello, si en las acciones filiatorias bajo dicha ley se somete a los hijos adulterinos e incestuosos a las normas de prueba que para la filiación de los naturales establece el artículo 125 del Código Civil, se estará haciendo gravitar sobre aquéllos, en sus oportunidades reales de filia-ción, la desigualdad surgente de la condición jurídica de sus padres y las diferencias derivadas de la relación delictiva bajo la cual fueron engendrados. Así no se produce la ver-dadera igualdad entre ilegítimos naturales e ilegítimos no naturales. Así se consagra el régimen de inferioridad de *171éstos, en su impotencia real para equipararse a aquéllos. Así se perpetúa un acto de indignidad del padre y se inmola el derecho a la dignidad del hijo. Ése no es el alcance de la Ley 229. Ésas no pueden ni deben ser sus consecuencias.
Las leyes deben interpretarse y aplicarse en comunión con el propósito social que las inspira. No deben desvincu-larse del problema humano cuya solución persiguen, ni des-carnarse de las realidades de vida que la sociedad misma ha proyectado sobre ellas, pues se tornaría ilusorio y se perdería en el vacío el deseo de justicia que las genera. Por eso, los requisitos de prueba del artículo 125 sobre concubi-nato y posesión de estado — que se consignaron en dicho pre-cepto a los fines de la acción de reconocimiento de los hijos naturales de antes, y que responden a situaciones reales no proscritas de la vida social — no pueden ser cauces apropia-dos de utilidad real para la acción filiatoria de los hijos adul-terinos e incestuosos, engendrados como consecuencia de relaciones proscritas socialmente.
La Ley 229, por la necesaria implicación de su propó-sito social, autoriza la investigación de la paternidad ilegí-tima no natural para los fines de la acción filiatoria en la misma forma que se investiga ahora esa misma paternidad para los fines de la acción de alimentos. Si no fuera así, tendríamos que concluir que la Ley 229 no equipara verda-deramente a los hijos adulterinos e incestuosos con los natu-rales de antes en sus oportunidades para lograr la filiación, pues éstas dependerían, en los casos de concubinato y pose-sión de estado, de la proclamación de actos delictivos, y ante la realidad de que ni del adulterio, ni del incesto, ni de la prole así obtenida, se hace ostentación pública por el hombre, según sus normas de conducta en el grupo social, someter el derecho filiatorio de esos hijos a la.prueba del concubinato de sus padres, o la de posesión de estado, equivaldría a negarles de antemano toda oportunidad real de reconocimiento, y a anular el propósito de la Ley .229. Si a un hijo adulterino o incestuoso se le obligara a probar la posesión continua de *172estado mediante actos voluntarios de reconocimiento del padre — según el alcance dado al inciso 2 del artículo 125 del Código Civil en su negación de la libre investigación de la paternidad, Sentencias del Tribunal Supremo de España de 6 de junio de 1931, 200' Jurisprudencia Civil 247; 26 de abril de 1916, 136 Jurisprudencia Civil 279; 12 de octubre de 1907, 108 Jurisprudencia Civil 558 y 26 de junio de 1903, 95 Jurisprudencia Civil 1021 — o el concubinato de sus padres al tiempo de su concepción, se estaría sellando su suerte como hijo “del acaso y de lo desconocido”, 1 Scaevola, Jurispru-dencia del Código Civil 357, Colón v. Sucn. A. J. Tristani, 44 D.P.R. 171, porque ello significaría muy pocas, o nin-gunas, oportunidades para lograr su filiación. Difícil, si no imposible sería para un hijo adulterino o incestuoso nacido bajo la Ley 229 obtener su filiación, a menos que se consi-derara como factor determinante de ésta, bajo dicha ley, la paternidad, evidenciada en forma fidedigna por cualquier medio de prueba aceptado por la ley. El caso de autos lo comprueba. El concubinato, que se encontró probado por el juez sentenciador, no quedó establecido por la prueba. La posesión continua del estado de hijo natural, a mi juicio, no existe. Puede razonablemente vislumbrarse que bajo dicha ley jamás habrá una sentencia de filiación basada en con-cubinato, a favor de un hijo adulterino o incestuoso, porque estaría llamado éste, de acuerdo con el artículo 125 del Código Civil, a probar que sus padres se conducían en público como casados, cuando la realidad — fundada en los hábitos de vida y en las normas de conducta establecidas por el grupo social — es la de que nadie proclama ni hace ostentación pública de delito — en estos casos, adulterio o incesto. E igualmente puede vislumbrarse que nunca — o casi nunca — habrá una sentencia de filiación a favor de uno de dichos hijos, fundada en posesión de estado.
Los requisitos de prueba de concubinato y de posesión de estado en las acciones filiatorias entabladas por hijos adul-terinos e incestuosos nacidos bajo la Ley 229, sitúan a éstos *173—por el gravamen que imponen sobre sus oportunidades de filiación las relaciones delictivas de sus padres — en evidente desventaja con los naturales de antes de dicha ley. El nuevo concepto jurídico de “naturales” no responde a la realidad social bajo la cual los adulterinos e incestuosos fueron engen-drados. Llamar a éstos “naturales” y aplicarles entonces el apretado molde del artículo 125 para que puedan tener derecho a un padre, ciertamente que no colma la aspiración legislativa. Si ése fuera el impacto de la Ley 229 en la legislación anterior, tendríamos que proclamar que lo que hizo el legislador al aprobar dicha ley no fué eliminar las diferencias entre los hijos ilegítimos no naturales, y los natu-rales, sino aminorar la crudeza de los conceptos de 'adulte-rinos e incestuosos, llamándoles “naturales”, pero sin qui-tarles el rigor de sus desventajas reales ante los naturales. Si así fuera, los adulterinos e incestuosos nacidos bajo la vigencia de la Ley 229 seguirían siendo ahora tan inferiores como antes, a pesar de su nueva rúbrica de “naturales”, porque dicha ley no destruyó su inferioridad jurídica frente a los naturales en sus oportunidades reales de filiación, sino que se limitó a darles un nuevo nombre, sin mejorar su cate-goría, pues para los fines de la acción filiatoria los dejó tan adulterinos y tan incestuosos, y tan desprovistos de justicia como hasta entonces.
Nuestra sentencia confirmatoria de hoy no logra a plenitud el propósito de justicia social que inspiró la legislación que nos ocupa. A pesar del resultado en este caso, más bien hemos derrotado ese propósito. La eliminación, por obsoleta y antijurídica, de la regla sobre “prueba robusta y convincente” de la posesión de estado, con lo cual estoy de acuerdo — regla que nunca debió haberse afincado en nuestra jurisprudencia — no se produce como resultado de la vigencia de la Ley 229, ni ofrece medio adecuado para la realización del amplio propósito - social del estatuto. Aun eliminada esa regla, el inciso 2 del artículo 125 requiere que los adulterinos e incestuosos prueben la posesión continua *174del estado de hijo natural. Si se aplica ese inciso debe cum-plirse con sus requisitos. El de continuidad, a mi juicio, no está presente. En consecuencia, considero la prueba in-suficiente para confirmar la sentencia por ese fundamento.
 Resulta un anacronismo jurídico que el poder judicial niegue consecuencias a, y anule en su propósito esencial de igualdad real — en su hondo sentido de dignidad humana — un precepto de ley substantiva, por la razón de que el poder legislativo no fijó expresamente un medio para que esa igualdad pudiera manifestarse. Pero el derecho a tener un padre no debe hacerse depender del grado de eficiencia con que se redacte un estatuto. Conocido su objetivo y la filosofía que lo inspira, debemos hacer efectivo su propósito fundamental. La igualdad no permite discrímenes ni autoriza privilegios. No puede haber igualdad real entre los hijos naturales y los adulterinos e incestuosos mientras se someta a éstos a los rigores de un reconocimiento basado en posesión continua de estado y en concubinato, porque en la vida real, bajo el orden social establecido, esos estados si se producen no se consolidan, y si se consolidan no se manifiestan abiertamente para que los adulterinos e incestuosos puedan beneficiarse de ellos, constituyendo la exigencia de su prueba, en efecto, una negación del derecho, reconocídoles por la Ley 229, a investigar su origen.
Nuestra generación tiene el deber de desarraigarse de tradiciones y precedentes que resultan arcaicos en nuestro tiempo porque no responden al estado actual de nuestra con-ciencia colectiva ni al progresivo desarrollo de nuestra filo-sofía judicial. El derecho a la filiación de los hijos adul-terinos e incestuosos, bajo la Ley 229, debe predicarse en la investigación de la paternidad, a través de cualquier medio legítimo de prueba, que es la implicación natural de dicha ley; no en admisiones públicas de la paternidad, que es lo que exige el requisito de posesión de estado, ni en relaciones públicas de adulterio, que es lo que en cuanto a ellos exige el requisito de concubinato.
*175 El sentido de injusticia que inquieta a veces la conciencia en su.busca de la verdad, y que como fuente espontánea de la formación del derecho contribuye con su corriente a la integración activa del acervo jurídico, marca una diferencia fundamental en la actitud práctica de los tribunales al convertirse en criterio adecuado para llegar a un verdadero sentido de justicia en las controversias judiciales. Cahn, The Sense of Injustice, 11, 31. No sería justo privar de su filiación a un hijo adulterino o incestuoso bajo la Ley 229 porque no pueda judicialmente probar el improbable hecho de que su padre confesó o admitió públicamente su paternidad o proclamó públicamente su delito. Las leyes se hacen por los hombres y se interpretan para los hombres. Por eso, en su interpretación, debe ser factor preeminente la realidad humana de la vida, no la abstracción dogmática de reglas eternas e inmutables; mucho .menos las normas de discrimen social repudiadas ya por la ley fundamental del Estado, aunque ésta con efecto prospectivo. Véanse, Max Radin, Law as Logic and Experience, pág. VIII, 46, 160 et seq.; Cardozo, Giwwth of the Law, págs. 87 et seq. y The Paradoxes of Legal Science, pág. 31 et seq.; Pound, Contemporary Juristic Theory, págs. 11, 17 et seq.; Garlan, Legal Realism and Justice, pág. 13 et seq. En esta época de justicia social debemos marchar hacia la humanización de la justicia y el derecho, dejando atrás en su decadencia rigorista el sentido dogmático del derecho y la justicia.
El alcance de la Ley 229 debe fijarse, para dar viabili-dad al propósito esencial del legislador, poniendo énfasis en el bienestar social según lo concibe “el sentido social de la justicia inmanente en el pensamiento del hombre común”, ya que “Quizá el avance más significativo en la ciencia moderna del derecho es el cambio de actitud, de la analítica a la funcional. ... El énfasis ha cambiado del contenido del precepto y la existencia del remedio, al efecto del pre-cepto en acción y la capacidad y eficiencia del remedio en el logro de los fines para los cuales el precepto fué conce-*176bido”, Cardozo, The Nature of the Judicial Process, pág. 71 et seq., y teniendo presente que “Lo que está en el espíritu de un, estatuto está en el estatuto, aunque no esté en sudetra; y lo que está en su letra no está en el estatuto, a menos que esté en su intención,” In re Lambrecht (Mich.) 100 N.W. 606; Common Council v. Rush (Mich.) 46 N.W. 951; cf. artículo 19, Código Civil, ed. 1930. Al así hacerlo no esta-ríamos legislando, ni siquiera en la esfera permisible de la “legislación intersticial”, Cardozo, ob cit., págs. 98, 113., et seq.
Es mi criterio que la Ley 229 ha modificado sustancial-mente el artículo 125 del Código Civil, incorporando al mismo-aquellos medios de prueba permitidos hasta entonces en la investigación de la paternidad ilegítima no natural. En otras palabras: amplió el ámbito de las consecuencias jurí-dicas de la investigación judicial de la paternidad, investi-gación que se permitía a los ilegítimos no naturales, bajo el artículo 129 del Código Civil (6) en relación con el 128 del propio cuerpo legal, antes de la Ley 229, en la acción civil dirigida a obtener alimentos, y que después de dicha ley y bajo ésta, debe permitirse a todos los ilegítimos — ahora “naturales” — en la acción dirigida a obtener su filiación. Ello es así porque aunque se les llame “naturales”, los adul-terinos e incestuosos siguen siendo tales, y la investigación judicial de la paternidad natural autorizada por el inciso 4 del artículo 125 del Código Civil, “Cuando el hijo pueda presentar cualquier prueba auténtica de su paternidad”', no es ni puede ser medio adecuado para la investigación de la *177paternidad ilegítima no natural, que es la que por implica-ción necesaria autoriza la Ley 229. El legislador conocía el! estado de nuestra jurisprudencia interpretativa del articule 129 del Código Civil (7) y al trasladar los hijos ilegítimos' no naturales al status legal de “naturales” evidentemente; trasladó con ellos los medios de prueba que para la investi-gación de la paternidad ilegítima no natural autorizaba el citado artículo 129. Por eso, cumplido ese requisito y pro-bada satisfactoriamente la paternidad en este caso, voto por la confirmación de la sentencia, independientemente de la insuficiencia de la prueba sobre concubinato y posesión de estado. El propósito social de la Ley 229 y el estado de esa jurisprudencia — fuente de autoridad de la investigación de la paternidad ilegítima no natural — hacen inevitable la anterior conclusión. No dar esa interpretación a la Ley 229> es perpetuar la actual contradicción jurídica — monstruosi-dad jurídica, más bien — de que establecida judicialmente la paternidad, y desaparecido el impedimento para obtener su filiación, el hijo no tiene derecho a un padre, a pesar de que por padre se condena a éste a alimentarlo; el hijo tiene ali-mentos, pero no apellido; hay paternidad declarada por el poder judicial, pero no tiene consecuencias jurídicas esa paternidad así declara, porque el Estado protege a ese “ente sobrenatural y milagroso . . . que sólo puede ser conocido cuando se digna descender del trono de la pasión sexual para derramar por piedad o misericordia sobre la cabeza de su hijo el preciado óleo de la filiación” 1 Scaevola,, Jurisprudencia del Código Civil 357. No dar esa significa-ción a la Ley 229, e insistir en la inexorable aplicación del artículo 125 del Código Civil — que se inspiró en la filosofía social conservadora del artículo 135 del Código Civil Espa-*178ñol, predicada a su vez en el reconocimiento voluntario y la prohibición de la investigación de la paternidad — es cerrar los ojos a la realidad social del derecho. Las siguientes pala-bras del Juez Frankfurter en su opinión disidente en el caso de Pope v. Atlantic Coast Line Railroad Co. 345 U.S. 379, 392, 97 L. ed. (Advance págs. 719, 726) parecen escritas para la ocasión: “Descartar las implicaciones naturales de un estatuto y aprisionar nuestra lectura de él en la concha de las meras palabras es cometer el pecado cardinal en inter-pretación estatutaria: ciega literalidad.”
Los derechos de los hijos adulterinos e incestuosos naci-dos en Puerto Rico en la década de 1942 a 1952 bajo la Ley :229 — década que se adentra en la segunda mitad del Siglo XX vcon un claro y profundo sentido de los derechos del hombre — - no deben someterse al rigor de una filosofía de privilegio de cuna que, en patente negación de los principios de igualdad humana, inspiró la legislación española en la segunda mitad del Siglo XIX. Para dar concreción de realidad a esos dere-chos, hay que medirlos por las normas de justicia social que inspiran la legislación puertorriqueña de la época presente.. Ésa es parte de la imperativa función social de la justicia.

La Sección 1 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico — Carta de Derechos — dispone: “La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos princi-pios de esencial igualdad humana.” (Bastardillas nuestras.)
Según se expresa en el Informe de la Comisión de Carta de Derechos a la Convención Constituyente, sometido el 14 de diciembre de 1951, “El propósito de esta sección es fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esencial de todas las personas dentro de nuestro sistema constitucional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la natura-leza o en la cultura. Todo discrimen o privilegio contrario a esta esen-cial igualdad repugna al sistema jurídico puertorriqueño. En cuanto fuera menester nuestra organización legal queda robustecida por la pre-*167sente disposición constitucional, a la vez que obligada a ensanchar sus dis-posiciones para dar plena realización a lo aquí dispuesto.” La prohibición específica de discrimen por razón de nacimiento, según dicho informe, “Se propone eliminar el estigma jurídico en contra de los hijos habidos fuera de matrimonio. Se coloca a todos los hijos respecto de sus padres y respecto del orden jurídico en igualdad de derechos. Las uniones ilícitas pueden y deben estar prohibidas y esta disposición tendrá como una de sus consecuencias el desalentarlas. Pero el fruto inocente de ellas, debe advenir al mundo libre de descalificaciones o de inferioridades jurídicas. Así lo exige el principio de la responsabilidad individual, con arreglo a la cual nadie es culpable por los actos que él mismo no realiza. Aunque la legislación actual ya cubre en casi su totalidad lo aquí dispuesto, será menester nueva legislación. A los fines de herencias y propiedades las modificaciones resultantes de esta sección no deberán ser retroactivas a nacimientos ocurridos antes de su vigencia.” (Bastardillas nuestras.)


 Sobre el efecto jurídico de la Sección 1 del Artículo II de la Cons-titución, el Presidente de la Comisión de Carta de Derechos de la Con-vención Constituyente, Sr. Jaime Benitez, se expresó así ante dicha Convención, en los debates que sobre el informe de la Comisión tuvieron lugar el día 2 de enero de 1952:
“Sr. Benitez: Más adelante en las líneas quinta, sexta y séptima, se establece que ‘tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana’, y lo que se ha establecido aquí son ciertos principios básicos y esenciales que tienen fuerza ‘exproprio-vigore’, pero que además de tener fuerza por su propio■ vigor habrán de requerir implementación de dos clases, educativa y jurí-dica. En lo que toca a la educativa, ya hay aquí un mandato al sistema de instrucción pública que habrá de respetar estos básicos principios. En lo que respecta al sistema jurídico y en esto se refiere a la totalidad de la estructura legal del país, se subraya la inconstitucionalidad de todo favoritismo. Y todo reconocimiento o distinción habrá de estar motivado por mérito, por virtud, por esfuerzo, por talento. En lo que toca a qué es lo que se quiere decir con origen social, que no importa la extracción de la persona, su situación económica, su condición en la comunidad, todos los puertorriqueños y todas las personas sujetas a las leyes de Puerto Rico son iguales ante nuestras leyes si se aprueba esta disposición y cual-quier intento de hacer discrimen en favor o en contra de uno de ellos es ilegal.” (Bastardillas nuestras.) Diario de Sesiones, Convención Constituyente de Puerto Rico, pág. 524.
No ocurrió así en España con la aprobación, el 9 de diciembre de 1931, de la Constitución de la desaparecida Repiíblica, cuyo precepto meramente “programático”, contenido en su artículo 43, al efecto de que “Las leyes civiles regularán la 'investigación de la paternidad”, no tuvo el efecto de derogar ni interrumpir ipso jure los del Código Civil relativos a la materia de filiación. Sentencias del Tribunal Supremo de España de 11 de marzo de 1940 y de 29 de enero de 1935. El citado artículo 43 contiene, además, los siguientes preceptos relativos a las obli-*168gaciones de los padres para con sus hijos y a la constancia de la legi-timidad o ilegitimidad de éstos:
“Los padres están obligados a alimentar, asistir, educar e instruir a sus hijos. El Estado velará por el cumplimiento de estos deberes y se obliga subsidiariamente a su ejecución.
“Los padres tienen para con los hijos habidos íuera del matrimonio los mismos deberes que respecto de los nacidos en él.
“No podrá consignarse declaración alguna sobre la legitimidad o ile-gitimidad de los nacimientos ni sobre el estado civil de los padres en las actas de inscripción ni en filiación alguna.” Constitución de la Repú-blica Española, Enciclopedia Jurídica Española, Apéndice de 1931, Pri-mera Edición, págs. 250, 255.


 Establecida en principio la igualdad de derechos de los hijos por nuestra Constitución — ley fundamental del Estado — se aprobó el 20 de agosto de 1952 ((2) pág. 201) la Ley núm. 17 “Para establecer la igual-dad de derechos de los hijos”, con efecto retroactivo al 25 de julio del mismo año.


Así parece haberlo entendido la Comisión de Carta de Derechos de la Convención Constituyente, al afirmar, véase ñota 1, que “la legisla-ción actual ya cubre en casi su totalidad” lo dispuesto sobre la prohibi-ción de discrimen por razón de nacimiento. Claro está, faltaba entonces eliminar la inferioridad jurídica de los hijos nacidos fuera de matrimonio, como la Ley 229 ya lo había hecho en cuanto a los ilegítimos no naturales con relación a los naturales.


 Dicho artículo en lo pertinente dispone:
“Son hijos naturales los nacidos, fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos hubieran podido casarse, sin dis-pensa o con ella.
“El hijo natural puede ser reconocido por el padre o la madre con-juntamente, o por uno solo de ellos, en el acta de nacimiento, o en otro .documento público.
“El padre está obligado a reconocer al hijo natural:
“1. Cuando exista escrito suyo indubitado en que expresamente reco-nozca su paternidad. .
“2. Cuando el hijo se halle en la posesión continua del estado de Tiijo natural del padre demandado, justificada por actos del mismo padre o de su familia.
“3. Cuando la madre fué conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo.
“4. Cuando el hijo pueda presentar cualquier prueba auténtica de su paternidad. ... ”


Los citados artículos disponen:
“Artículo 128.- — Dos hijos ilegítimos en quienes no concurra la con-dición legal de naturales, sólo tendrán derecho a exigir de sus padres: alimentos, conforme al artículo 143.”
“Artículo 129. — El derecho a los alimentos de que habla el artículo-anterior, sólo podrá ejercitarse:
1. Si la paternidad o maternidad se infiere de una' sentencia firme-dictada en proceso criminal o civil.
2. Si la paternidad o maternidad resulta de un documento indubitado» del padre o de la madre, en que' expresamente reconozca la filiación..”


 Rivera v. Cardona, 56 D.P.R. 819; Cerra v. Corte, 67 D.P.R. 929; véanse Pueblo v. Rohena, 52 D.P.R. 313; Pueblo v. López, 54 D.P.R. 294; Pueblo v. Rotger, 55 D.P.R. 139; Pueblo v. Pérez, 55 D.P.R. 677; Pueblo v. Rodríguez, 67 D.P.R. 735; Pueblo v. Ramos, 61 D.P.R. 333, 338; Rodríguez v. Cruz, 68 D.P.R. 751; Pueblo v. López, 67 D.P.R. 785: Sánchez v. Corte, 64 D.P.R. 478.